Eer Curiam,
On the facts disclosed in the defendant’s plea, {J-ie plaintiff was entitled to judgment. The act (sess. 25. c. 44.) declares horseracing for money a nuisance, and makes the stake - *475h~Idcrs indictable, and declares all contracts on account of any money bet or staked on such races void in law, and authorizes the party to recover back the money paid on such unlawful race or game. The inference from the plea is, that the stakeholder paid over the money after the plaintiff had demanded it; and there is no pretence that it was paid over without notice; nor would the stakeholder be permitted to set up any such defence. He received the money in the first instance in his own wrong.
Judgment affirmed.